DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed on 8/26/2021 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 and 8/03/2021 have been entered. 
Response to Amendment
This action is in response to the RCE of 8/26/2021 and amendment filed 8/03/2021.  Claims 1, 5-15 are pending of which Claims 13-15 are withdrawn, and of the claims under consideration Claims 1, 5, 7-10 were amended.  Claims 2-4 are cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.    
All outstanding rejections except for those described below are overcome by applicants' response and amendment filed 8/26/2021 and 8/03/2021.  
Claim Rejections - 35 USC § 112(a)
Claims 1 and 5-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1 and 5-12, Claim 1 recites “. . . containing one or more of the ionic block polymers having the hydrophobic segment is present on at least a part of the surface of the medical device substrate, and (ii) at least one layer of the two or more layers, containing at least one ionic polymer X, of the two or more ionic polymers, not having the hydrophobic segment, is present as a cover layer, such that the hydrophobic segment of the ionic block polymer is not exposed on the surface . . .”  The application as filed as represented by U.S. Patent Application Publication No. 2019/0160205, hereinafter “Pub” describes at ¶s 0075 and 0084, the hydrophobic segment thus obtained has an affinity with at least a part of the medical device, especially a hydrophobic site of the surface of the medical device, and has an action of associating with at least a part of the surface of the medical device, and the layer containing two or more ionic polymers preferably includes one or more layers containing one or more ionic block polymer having a hydrophobic segment and one or more layers containing one or more ionic polymer having no hydrophobic segment.  The ionic block polymer having a hydrophobic segment and the ionic polymer having no hydrophobic segment may be present at any positions in the depth direction of the layer, but they are present preferably such that the hydrophobic segment is not exposed on the surface, and in order to increase interaction between the hydrophobic segment and the substrate and to make it easier to increase the durability of a coating layer, the ionic block polymer 
These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe the genus of "the ionic block polymers having the hydrophobic segment is present on at least a part of the surface of the medical device substrate . . . such that the hydrophobic segment of the ionic block polymer is not exposed on the surface”.  Rather the application as filed describes a genus of one or more layers containing one or more ionic polymers having no hydrophobic segment as a cover layer in combination with at least one layer containing one or more of the ionic block polymers having the hydrophobic segment with affinity to a substrate bonded to a device surface and where a hydrophobic segment may be present in the vicinity of a surface in the layered structure, it is preferable in such a case that the hydrophobic segment is not exposed on the surface.  Therefore such a surface to which the hydrophobic segment is not exposed is not that of the substrate but the surface of the layered structure, whereas amended claim 1 has “the surface” referring back to the surface of the medical device substrate in amended claim 1.  

Claim Rejections - 35 USC § 112(b)
Claims 1 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 5-12, Claim 1 recites “. . . having a coating layer, containing two or more ionic polymers, in a multilayer form, on at least a part of a surface of a medical device substrate, wherein at least one of the two or more ionic polymers is an ionic block polymer having a hydrophobic segment, wherein one or more of the two or more ionic polymers has a positive charge and one or more of the two or more ionic polymers has a negative charge, wherein the multilayer form comprises two or more layers and wherein: (i) at least one layer of the two or more layers, containing one or more of the ionic block polymers having the hydrophobic segment. is present on at least a part of the surface of the medical device substrate, and (ii) at least one layer of the two or more layers, containing at least one ionic polymer X, of the two or more 
First, whether the coating layer containing two or more ionic polymers in a multilayer form wherein at least one ionic layer of the two or more ionic polymers has a positive charge and another of the one or more of the two or more ionic layers has a negative charge are the same as or different from the ionic block polymer having hydrophobic segment in the at least one layer of the two or more layers and from polymer X on at least a part of a surface of a medical device substrate is part of or different from the coating layer’s multilayer form comprising two or more layers on at least a part of the surface of the medical device substrate or can the ionic block polymer having hydrophobic segment in the at least one layer of the two or more layers and polymer X be the one or more ionic polymers?  
Second, whether the at least a part of a surface of the medical device with the two or more ionic polymers is the same as or different from the surface to which the ionic block polymer is not exposed?    
Third whether with the coating layer containing one or more ionic polymers in a multilayer form wherein at least one of the two or more ionic polymers as an ionic block polymer having a hydrophobic segment and with the at least one layer of two or more layers containing the ionic block polymers having the hydrophobic segment is the latter one of the one or more ionic block polymer the same or an additional ionic block polymer having the hydrophobic segment to that of the at 
Fourth whether with the coating layer containing one or more ionic polymers in a multilayer form wherein at least one of the two or more ionic polymers as an ionic block polymer having a hydrophobic segment, and wherein one or more of the two or more ionic polymers has a positive charge, and wherein one or more of the two or more ionic polymers has a negative charge, and with the at least one layer of two or more layers containing the ionic block polymers having the hydrophobic segment, and with at least one layer of the two or more layers containing at least one ionic polymer X, can the coating layer ever be just two layers with: 1) at least one ionic bock polymer having a hydrophobic segment;  2) one or more ionic polymers of the coating layer with a positive charge; 3) one or more of ionic polymers having a negative charge; 4) the layer containing the ionic block polymer having the hydrophobic segment and 5) polymer X?  In other words is (i) at least one layer of the two or more layers contain the ionic block polymer having the hydrophobic segment of the at least one of the two or more ionic polymers as an ionic block polymer having a hydrophobic segment?  However that leaves 1), 2), 3 and 5) which is still more than two ionic polymers.     
Fifth at least one layer of the two or more layers, containing at least one ionic polymer X, of the two or more ionic polymers, not having the hydrophobic segment lacks antecedent basis because a layer does not contain at least one 
Drawings
Given the aforementioned rejections of the claims under 35 U.S.C. 112 (a) and (b) the drawings submitted on 8/3/2021 and 1/16/2019 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multilayer form for amended Claim 1 with two or more layers containing one or more ionic polymers having no hydrophobic segment as a cover layer such that the hydrophobic segment of the ionic block polymer is not exposed on the surface must be shown or the feature(s) canceled from the claim(s).  The drawings do not show any layering nor which surface from which the ionic block polymer having the hydrophobic segment is not exposed as clearly indicated by the rejection of the claims under 35 U.S.C. 112.  Also Figs 1 and 2 submitted 8/3/2021 do not have any reference numbers or nomenclature relating to the synthesis process of ¶s 0171-0185 and Tables 1 and 2-1 to indicate layers on ionic polymer X disposed over a layer of ionic polymer having the hydrophobic segment or any cover layer where the hydrophobic segment does is not 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 5-6, 8-12 are rejected under 35 U.S.C. 103 as obvious over US 2012/0283381, Tamiya et al (hereinafter “Tamiya”) in view of U.S 2004/0047979, Qiu et al. (hereinafter “Qiu”).  
For Claim 1, 5-6, 8-12, Tamiya discloses in the entire document particularly in the abstract ¶s 0002, 0006, 0009, 0012, 0014, 0028-0036, 0053-0057, 0059-0060, 0062 and 0064 and examples 3, 11 and 14 and claims 6, 22-23, a medical device with substrate contacted with at least one block copolymer under conditions sufficient to incorporate, permeate and entangle a lubricious and surface-wetting effective amount of the block copolymer, where the at least one block copolymer comprising macroinitiators comprising at least one hydrophobic segments in a molecule and, wherein the block copolymer is formed from the reaction of at least one hydrophilic monomer and a macro initiator with a hydrophobic segment having a molecular weight between about 300 and about 1800, and wherein the hydrophilic segment comprises at least one charged hydrophilic monomer {reading on a medical device having a layer containing two or more ionic polymers on at least a part of a surface of a medical device substrate, wherein at least one of the two or more ionic polymers is a block polymer having a hydrophobic segment for pending Claim 1}.  The medical devices, particularly for ophthalmic devices (paragraph [0057]), including contact lenses (paragraph [0013] -paragraph [0014]) {reading on ophthalmic lens for pending Claim 11 and contact lens for pending Claim 12} are suitably wetted with such wetting agents or polymeric materials.  
The block copolymers have average molecular weights from 10,000 to 3,000,000, more preferably from 50,000 to 1,000,000, and most preferably from Claim 5 molecular weight 10,000 to 10,000,000}.  From ¶ 0012, hydrophobic segments for the block copolymer include mono(meth)acryloxypropyl terminated mono-n-butyl terminated polydimethylsiloxane or polydimethylsiloxane repeating units {reading on hydrophobic segment containing polydimethylsiloxane structure for Claim 6}  From ¶s 0053-0054 the block copolymer comprises 0.01 to about 5 weight% of at least one hydrophobic segment and 95 to about 99.99 weight% of a hydrophilic segment (reading on pending Claim 8 with 0.01 to 10 % by mass as hydrophobic segment and 90 to 99.9 mass % of hydrophilic segment given that weight % and mass % only differ by the constant of gravity}.  From ¶s 0035-0036 the hydrophobic segment containing macroinitiators are reacted with at least one hydrophilic monomer to form the block copolymers; examples of suitable hydrophilic monomers include: acrylamide, N,N-dimethylacrylamide, {reading on repeating units include at least one amide structure for Claim 9 and Claim 10}. N-vinyl pyrrolidone {reading on Claim 10}, (meth)acrylic acid, 3-acrylamidopropionic acid, 4-acrylamidobutanoic acid, 5-acrylamidopentanoic acid, etc.  
The block copolymer may be incorporated into the medical device i.e. silicone hydrogel contact lens from optically clear, aqueous solutions comprising at least one block copolymer in an amount sufficient to reduce at least one of contact angle, lipid uptake or protein uptake (paragraph [0059] - paragraph [0060]).  From ¶s 0012, 0055 and 0064 if the silicone (PDMS) block, hydrophobic block in the block copolymer is too large, even though the block copolymer overall is hydrophilic due to the degree of polymerization of the hydrophilic monomer, the overall solubility of the block copolymer will be insufficient. However, if the silicone segment is too small the block copolymer will Claim 1}.  
Tamiya in disclosing a charged hydrophilic segment for the block polymer with hydrophobic segment on the substrate of a medical device does not expressly disclose an opposite charge ionic polymer or at least one ionic polymer with no hydrophobic segment as a cover layer with a charge opposite to that of the ionic block polymer having the hydrophobic segment or multilayered alternating charged, positive or negative ionic polymer layers.    
Qiu like Tamiya is directed to contact lenses with a coating as disclosed in the abstract and ¶s 0002, 0012-0017, 0032, and 0042-0067 and claims.  Qiu discloses an LbL (layer-by-layer) coating {i.e. reading on multilayer form with two or more layers for pending Claim 1} onto a medical device, preferably an ophthalmic device, more preferably a contact lens, to improve the lubricity and hydrophilicity characterized by an averaged contact angle of about 80 degree or less, preferably about 50 degrees or less, while maintaining the desired bulk properties such as oxygen permeability and ion permeability of lens material of the medical device.  
A medical device is brought into contact with a first coating solution containing a first polyionic material (claim 1 (a)) and brought into contact with a Claim 1}; a rinsing step is included between steps (a) and (b) and after step (b) (claim 2).  The coating is applied to an ophthalmic device or a contact lens, which are medical devices, to improve the hydrophilicity and lubrication (paragraph [0001]).  From ¶ 0042 the medical device having the first polyelectrolyte bilayer and one layer of the first polyionic material or the third polyionic material on top of the first polyelectrolyte bilayer with a fourth coating solution containing the second polyionic material or a fourth polyionic material having charges opposite of the charges of the first or third polyionic material, to form a second polyelectrolyte bilayer consisting of the layer of the first polyionic material or the third polyionic material and one layer of the second material; and, optionally, (e) repeating steps (c) to (d) for one or more times to build up one or more additional polyelectrolyte bilayers {reading on two or more layers of pending Claim 1}  Also from ¶s 0014-0016, 0041-0042, 0075, 0077 and claim 1 the ionic layer can be a top layer of opposite in charge to the first hydrophilic layer {reading on pending claim 1 where such top layer as such would be a cover layer}.  Materials which exhibit high oxygen permeability in contact lenses (polysiloxanes) are usually hydrophobic and have a surface treated or coated to enhance hydrophilicity (paragraph [0002]).  Examples of the polyionic material include polyacrylic acid and the like, and a copolymerization product of N,N-dimethylacrylamide or N-vinylpyrrolidone can be mentioned for pending Claim 1}.  
From ¶s 0012-0017 with a second charged polymeric material a second polyionic material has a charge opposite of the charges of the first polyionic material.  From ¶s 0031- 0032 LbL refers to coating layer-by-layer two oppositely charged polymeric materials on an article.  Charged polymeric materials include both polycationic (having positive charges) and polyanionic (having negative charges) polymeric materials {reading on one or more of two or more ionic polymers having positive charge and one or more of two or more ionic polymers with negative charge as in Claim 1}.  
Suitable polycationic polymer as part of the bilayer is, for example, a synthetic polymer, biopolymer or modified biopolymer comprising primary, secondary or tertiary amino groups or a suitable salt thereof, preferably an ophthalmically acceptable salt thereof.  
Polyanionic include, for example, a synthetic polymer, a biopolymer or modified biopolymer comprising carboxy, sulfo, sulfato, phosphono or phosphate groups or a mixture thereof, or a salt thereof {i.e. reading on ionic polymer with no hydrophobic segment}.  
From ¶s 0012- 0013 and 0042 the LbL coating on a medical device, preferably an ophthalmic device, more preferably a contact lens, comprises an innermost layer of the first polyionic material onto said medical device, wherein 
Given a charge with the block hydrophobic and hydrophilic copolymers of Tamiya even with the hydrophobic segments on the substrate of the medical device then another charged polymeric material for contact lenses as from Qiu can be with or over the charged block copolymer of Tamiya.  In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ reading on pending Claim 1 including for a polymer X with no hydrophobic segment as in Qiu}.  Given the LbL arrangement from Qiu and that the coating of Qiu enhances hydrophilicity such one or more layers of oppositely charged polymeric material would be as from a copolymerization product of N,N-dimethylacrylamide or N-vinylpyrrolidone without hydrophobic segments {reading on pending Claim 1}.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under 
For Claim 7, Tamiya in view of Qui is applied as applied to Claim 1 along with the disclosure at ¶s 0012, 0028-0034 and 0044-0052 and claim 6 of the structure of the 
    PNG
    media_image1.png
    84
    386
    media_image1.png
    Greyscale
R1 is one type of group selected from an alkyl group or an alkoxy group; R2 is one type of group selected from (CH2)n and (CH2)m--O(CH2)n; m and n are independent, ranging from 1 to 16; a is from 4 to 19; b is from 1 to 6, c is from 1 to 10,000, X is one type of group selected from O, NH, and S; and R3 and R4 represent groups made of monomers with hydrophilicity wherein a monomer is expressed by general formula (n) : 
    PNG
    media_image2.png
    88
    64
    media_image2.png
    Greyscale
.   From example 11 has formula (a5) of:  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
where the: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is similar to (a1) of pending claim 7.  Also from Tamiya at ¶ 0012 the hydrophobic monomers for the hydrophobic segment are: monomers selected from the group consisting of C1-C20 alkyl or C6-C20 aryl (meth)acrylate monomers such as methyl (meth)acrylate, ethyl (meth)acrylate, n-propyl (meth)acrylate, isopropyl (meth)acrylate, n-butyl (meth)acrylate, n-decyl (meth)acrylate, n-dodecyl (meth)acrylate, phenyl (meth)acrylate, and naphthyl (meth)acrylate; and silicone 4.  From these disclosures of Tamiya pending claim 7 is rendered obvious.  
Response to Arguments
Applicant’s arguments with amendments filed 8/03/2021 have been fully considered but are moot concerning the new grounds of rejection under 35 U.S.C. 112(a) and (b) and for the drawings and are unpersuasive regarding the rejections under 35 U.S.C. 103 from the Tamiya in view of Qui references. 
Applicants traverse the former rejection of Claims under 35 U.S.C. 103 over Tamiya in view of Qiu that the rejection does not established prima facie obviousness based on MPEP 2143 (III)(G).  Applicants argue that that both Tamiya and Qiu fail to disclose and are silent on the order of the ionic block polymers, as recited in the Applicant's amended claim 1. In contrast, in embodiments the present invention, by having ionic block polymers in the claimed order, the medical device has not only superior water wettability and antifouling property but also has hiqh durability of lubricity as described in [0022] of the present publication, the Office for several reasons.  
In response Applicants have not addressed the combination of the layer by layer arrangement of ionic polymers of Qui combined with the charged block copolymer with hydrophobic segment on the substrate of the contact lens of Tamiya as indicated in the above rejection as a multilayered coating, where the rejection expressly indicates the arrangement of Qui combined with the charged hydrophilic polymer with hydrophobic segments on the surface of the medical device.  Therefore the combination of Tamiya in view of Qui does disclose for prima facie obviousness with the layer by layer arrangement of ionic polymer with hydrophilic groups with no hydrophobic groups, including a top or cover layer over the charged bock copolymer with hydrophobic segments of Tamiya on the substrate as the arrangement of pending Claim 1.    
Also Applicants argue even a prima facie obviousness can be rebutted by evidence of the impact of Applicant's claim features on the resulting properties, such as lubricity, water wettability, and antifouling property shown in Table 2-1 and 2-2.   
In response, the data are not persuasive given that they are not commensurate in scope with the scope of the present claims.  As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of types of ionic polymers, molecular weights and 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/KENNETH J STACHEL/Primary Examiner, Art Unit 1787